Adel, J.
(dissenting). I dissent. The judgment in favor of the plaintiff-respondent in each action should be reversed on the law and the complaint dismissed.
*80The validity of section 343 of the Village Law and the fact of plaintiff’s non-compliance with the terms thereof have been determined. (Matter of Jewish M. H. Soc. v. Vil. of Hastings, 243 App. Div. 707; affd., 268 N. Y. 458.) Tax exemption, which is not a right, but a privilege allowed by statute, should not be granted a party who has not complied with section 343 of the Village Law. Section 4 of the Tax Law does not hold otherwise.
Carswell, J., concurs.
Judgments affirmed, with costs.